Exhibit 10.3 Execution Copy PARTNERS AGREEMENT This PARTNERS AGREEMENT (this “Agreement”) is made as of September 14, 2009 by and among Grande InvestmentL.P., a Delaware limited partnership (the “Partnership”), Grande Manager, LLC, aDelawarelimited liability company(“Grande Manager”), ABRY Partners VI, L.P., a Delaware limited partnership (“ABRY VI”), Rio GP, LLC, a Nevada limited liability company (“Rio”), the other Partners (as defined herein) signatories hereto as of the date hereof and the Partners who are from time to time joined hereto after the date hereof.Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in Section 1 hereof. WHEREAS, each Partner holds the number and type of Partner Interests as are set forth on Schedule I attached hereto; and WHEREAS, the parties hereto desire to enter into this Agreement for the purposes, among others, of (i) assuring continuity in the management and ownership of the Partnership and (ii) limiting the manner and terms by which the Partner Interests may be transferred. NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.
